DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 14 September 2022 in response to the Non-Final rejection mailed on 17 June 2022 has been considered.  Claim(s) 1-3, 5, and 7-22 is/are pending.  Claim(s) 4 and 6 has/have been canceled.  Claim(s) 21 and 22 has/have been added.  Claim(s) 1-3, 5, and 7-22 has/have been examined in this action.

Claim Objections
Claims 1-3, 5, and 7-15 are objected to because of the following informalities:  
Claims 1-3, 5, and 7-15, line 1, the preamble of the claim is very vague and should be amended to better reflect the invention (i.e. a vision light system for a barrier).
Claim 1, line 8, the recitation “the first barrier face” should be amended to –the first barrier face—in order to remedy lack of proper antecedent basis.
Claim 15, line 1, “claim 4” appears it should read –claim 1—or –claim 14--.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 8, 9, 11, 13-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,733,041 B2 to Phipps.

Regarding claim 1, Phipps discloses a vision light system, the system comprising: a first face reinforcement member (16, Fig.2); a light restraining member (32, 44) operatively coupled to the first face reinforcement member (coupled via contact with side flanges and bolt 20); and a vision light (38) operatively coupled between a portion of the first face reinforcement member and the light restraining member wherein the first face reinforcement member is configured to be operatively coupled to the first barrier face of a barrier (16 is coupled to right side of 12); wherein a portion of the vision light extends past an outer surface of a second barrier face of the barrier (38 extends past left side of 12); and where a portion of the light restraining member extends around at least the portion of the vision light that extends past the outer surface of the second barrier face (32 and 44 extends around the outside portion of 38).  
Regarding claim 2, further comprising: a second face reinforcement member (18) operatively coupled to the first face reinforcement member (18 on left side of 12 is coupled to 16).  
Regarding claim 3, wherein the first face reinforcement member is a safe side reinforcement member and the second face reinforcement member is a threat side reinforcement member (can be installed in either direction, a threat and a safe side are not structurally different).  
Regarding claim 5, wherein the second face reinforcement member is configured to be operatively coupled to a second barrier face (18 is coupled to the left side of 12).  
Regarding claim 8, further comprising a first face trim (18 on right side of 12) operatively coupled to the first face reinforcement member (18 on right side of 12 is coupled to 16).  
Regarding claim 9, further comprising a second face trim (18 on left side of 12) operatively coupled to the light restraining member (18 on left side operatively coupled to 32, Fig.2).  
Regarding claim 11, wherein the light restraining member comprises a light restraining member width that sets a maximum thickness of the vision light (width to left edge of 44).  
Regarding claim 13, wherein the first face reinforcement member is a hat shaped member (16 is hat shaped).  
Regarding claim 14, wherein the light restraining member is a z-shaped member (44 is Z-shaped).  
Regarding claim 15, wherein a securing mechanism (20) operatively couples a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member (operatively couples all elements together).  
Regarding claim 16, Phipps discloses a barrier system, the system comprising: a first barrier face (right side of 12, Fig.2); a second barrier face (left side of 12, Fig.2); and a vision light system (38) operatively coupled to the first barrier face and the second barrier face of a barrier (12) formed by the first barrier face and the second barrier face, the vision light system comprising: a first face reinforcement member (16) operatively coupled to the first barrier face; a light restraining member (32, 44) operatively coupled to the first face reinforcement member and the second barrier face (Fig.2); and a vision light (38) operatively coupled between a portion of the first face reinforcement member and the light restraining member wherein a portion of the vision light extends past an outer surface of the second barrier face (38 extends past left side of 12); and where a portion of the light restraining member extends around at least the portion of the vision light that extends past the outer surface of the second barrier face (32 and 44 extends around the outside portion of 38).  
Regarding claim 17, wherein the vision light system further comprises: a second face reinforcement member (18 on left side of 12) operatively coupled to the first face reinforcement member and the second barrier face (coupled to 16 and left side of 12).  
Regarding claim 19, wherein the vision light system further comprises: a securing mechanism (bolt 20), wherein the securing mechanism operatively couples a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member (operatively couples all elements together).  
Regarding claim 20, Phipps discloses a method for installing a vision light system in a barrier (12), wherein the barrier comprises a first barrier face (right side of 12) operatively coupled to a second barrier face (left side of 12), and wherein the vision light system comprises a first face reinforcement member (16), a light restraining member (32, 44) and a vision light (38), wherein the method comprises: assembling the first face reinforcement member to the first barrier face (Fig.2); assembling the vision light to the barrier (Fig.2); and assembling the light restraining member to the barrier and the vision light (Fig.2); wherein a portion of the vision light extends past an outer surface of the second barrier face of the barrier (38 extends beyond the left side of 12); and wherein a portion of the light restraining member extends around at least the portion of the vision light that extends past the outer surface of the second barrier face (32 and 44 extends around the outside portion of 38).  
Regarding claim 21, wherein the vision light system further comprises a second face reinforcement member (18 on left side of 12), and wherein the method further comprises: assembling the second face reinforcement member to the first face reinforcement member and the second barrier face (18 on left side is coupled to 16 and left side of 12).  
Regarding claim 22, wherein the vision light system further comprises a securing mechanism (20), and wherein a securing mechanism is used to assemble a portion of the first barrier face, a portion of the first face reinforcement member, and a portion of the light restraining member (operatively couples all elements together).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,733,041 B2 to Phipps.

Regarding claim 12, Phipps does not disclose wherein the light restraining member is replaced to accommodate vision lights having different vision light thicknesses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided light restraining members of different depths to enable a user to installed light panels of different widths, thereby allowing lights for different purposes or different aesthetics.

Allowable Subject Matter
Claims 7, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose a barrier with a vision light system having the recited claimed details of the vision light system in combination with a light having a thickness greater than the barrier or wherein the first restraining member sets a minimum thickness of the light. It also would not have been obvious to modify the structure of the prior art of record to form the claimed invention.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635